Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on May 5, 2022 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.

The abstract of the disclosure is objected to because it has more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawfield et al (2018/0141808).
	Cawfield ‘808 discloses an aqueous sodium hypochlorite slurry composition, comprising: comminuted sodium hypochlorite pentahydrate crystals with an average length-to-diameter (L/D) ratio of less than about 20:1, in an aqueous mother liquor saturated in sodium hypochlorite and further comprising one or more additional alkali or alkaline earth metal salts (note claim 1).
The sodium hypochlorite pentahydrate crystals may be comminuted (i.e., reduced in size).  Generally, the crystal size of the sodium hypochlorite pentahydrate in the compositions may range from 0.1 mm and less than about 3 mm (note paragraph [0020]), this range overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.  In Table 6, the average diameter, which is the same as the claimed “minor axis”, can be 113 microns or 0.113 mm.  
	The crystal size may also be described in terms of average length-to-diameter (L/D) ratio of the plurality of crystals.  Generally, the average L/D ratio may range from 20:1 to about 1:1 (note paragraph [0021]).  The average L/D ratio is considered the same as the claimed “average aspect ratio”.  The L/D ratio disclosed in Cawfield ‘808 overlaps the claimed range, see In re Boesch and In re Malagari as stated above.
	For the instant claims 2-3, Cawfield ‘808 does not specifically discloses the bulk density of the comminuted sodium hypochlorite pentahydrate crystal grains; however, Cawfield ‘808 does disclose that the low bulk density of the sodium hypochlorite pentahydrate crystals is attributed to randomly-oriented needle-shaped crystals that do not pack tightly together (note paragraph [0005]).  This fairly teaches or suggests that the comminuted sodium hypochlorite pentahydrate crystals with lower L/D ratio could pack more tightly together to thereby have higher bulk density.   Since the L/D ratio in Cawfield ‘808 overlaps the claimed aspect ratio, it would have been obvious to one skilled in the art to reasonably expect that the bulk density of the comminuted sodium hypochlorite pentahydrate crystals in Cawfield ‘808 would also overlap the claimed bulk density.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-290,003 in view of Cawfield ‘808.
JP ‘003 discloses sodium hypochlorite pentahydrate crystals having a length of 500 to 1000 microns and a width of 100 to 300 microns (= 0.1 to 0.3) and an aspect ratio of 1.7 to 10 (note paragraph [0048]).  The width as disclosed in JP ‘003 is considered the same as the claimed “minor axis” and the range for the width in JP ‘003 is within the claimed range for the minor axis.
The difference is JP ‘003 does not specifically disclose that the aspect ratio is 2.5 or less.
Cawfield ‘808 is applied as stated above.  Cawfield ‘808 discloses that the bulk density of the sodium hypochlorite crystals would be low because randomly-oriented needed-shaped crystals do not pack tightly together.
It would have been obvious to one skilled in the art to remove the sodium hypochlorite pentahydrate crystals in JP ‘003 with high aspect ratio or to comminute the grains in order to obtain crystals with lower aspect ratio so that they could pack tightly together as suggested by Cawfield ‘808 and thereby increasing the bulk density of the crystals.  The tightly packed crystals would facilitate the storing and transporting because they would take less space.
For the instant claims 2-3, note the reasons as stated above.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 21, 2022